Title: To George Washington from Captain Bartholomew von Heer, 22 May 1780
From: Heer, Bartholomew von
To: Washington, George



The Commander in Chief:
Reading [Pa.] May 22d 1780.

Your Excellency’s Order I have recd the 20. inst: by a Dragoon of my Troop, who has accidentally passed the House of Qr Mr Mitchell in philada the Day before 6 o’Clock at no on, Sent in particular Bussiness for the Troop to philadelphia, he charged him with a Letter to me sent by your Excellency’s Authority; It has surprised me very much, That the Letter dated the 11th has not arrived Sooner to my post.
Likewise the Letter dated the 30. of march pr., what has ordered me with my Troop to Burlington, have not received untill the 21th of April from Board of War, where I have opened the Letter & intended to return to the station to move my Troop immediately agreable to your Excellency’s Order.
But Board of War contremanded it, as Major Lee hath not march from there; I Shou’d therefore wait for further Orders, upon which Letter I Sent an Answer immediately to your Excellency; But now Seeing your Excellency’s Letter addressed to Burlington or philadelphia makes me believe, my Letter has not been favoured forward by Board of War, hoping, your Excellency will not take it as a neglect of mine.
As your Excellency’s mentioned, I Shou’d march forward with my Troop, or Sent an Officer with all the Horses fit for Service, have therefore chosen out all the Best Horses & Men of the Troop under the Command of Lieut. Mytinger & strubing as speedy as it has laid in my power.
Likewise I have flattered the Men so much as possible to take patience, as they have not received payment from the first of December till to this Day; But I expect having a complete Confidence of all my Men, That they will behave & do their Duty to all, they ordered to.
I have made Application to Board of War & Congress for Cloaks to the Men; and Cloathing for myself & the Officers agreable to their Resolve But nothing has followed till to this Day, & the Men are in great Want of the Cloaks, as they have no Blankets.
Therefore I wou’d wish, your Excellency wou’d be plaised to grantt an Order to the officers for the Cloaks either to the Board of War, or to the Cloathier Genrl, as it is an Articul, that the Men cannot do without.

I Shall have the Honour to wait upon your Excellency’s Orders with the remainder of the Troop till to the first of June, whene they will be complete with the Necessaries, they are in Want of. I remain with the greatest Respect Your Excellency Most humble & obediant Servant

Barthw von Heer Capt. Light Dragoons


p.s. I have inclosed a Return of the Troop, what present at Camp & remained in Reading.

